      Case 4:20-cv-05333-YGR Document 312-1 Filed 08/13/20 Page 1 of 2



 1                                UNITED STATES DISTRICT COURT
 2                          NORTHERN DISTRICT OF CALIFORNIA
 3
     Uniloc 2017, LLC,                            CASE NO. 4:20-CV-05333-YGR
 4
                     Plaintiff,                   [PROPOSED] ORDER GRANTING
 5                                                MOTION FOR WITHDRAWL OF
           vs.                                    POTTER MINTON, P.C.
 6
     Google LLC,
 7
                     Defendant.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     [PROPOSED] ORDER                                      CASE NO. 4:20-CV-05333-YGR
      Case 4:20-cv-05333-YGR Document 312-1 Filed 08/13/20 Page 2 of 2



 1            Before the Court is Defendant Google LLC’s motion to withdraw the firm Potter Minton,
 2   P.C., as attorneys of record for Defendant. In particular, the following counsel request to withdraw
 3   from this action:
 4               •   Michael Edwin Jones;
 5
                 •   E. Glenn Thames, Jr.;
 6
                 •   Patrick Colbert Clutter, IV.
 7

 8

 9   Having considered the motion, the Court has determined that it should be GRANTED.

10

11   IT IS ORDERED that Potter Minton and counsel Michael Edwin Jones, E. Glenn Thames, Jr.,
12
     and Patrick Colbert Clutter, IV, are hereby withdrawn as attorneys of record for Defendant, and
13
     the clerk shall discontinue all CM/ECF notices in this matter to Michael Edwin Jones, E. Glenn
14
     Thames, Jr., and Patrick Colbert Clutter, IV.
15

16

17   Dated:

18

19                                                   _______________________________
20
                                                     The Honorable Yvonne Gonzalez Rogers
21
                                                     United States District Judge
22

23

24

25

26

27

28

     [PROPOSED] ORDER                                  -1-              CASE NO. 4:20-CV-05333-YGR
